Name: 2008/483/EC: Commission Decision of 18Ã June 2008 establishing the CommunityÃ¢ s financial contribution to the expenditure incurred in the context of the emergency measures taken to combat classical swine fever in Germany in 2006 (notified under document number C(2008) 2722)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  EU finance;  Europe
 Date Published: 2008-06-25

 25.6.2008 EN Official Journal of the European Union L 164/41 COMMISSION DECISION of 18 June 2008 establishing the Communitys financial contribution to the expenditure incurred in the context of the emergency measures taken to combat classical swine fever in Germany in 2006 (notified under document number C(2008) 2722) (Only the German text is authentic) (2008/483/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Articles 3(3) and 3(5) first indent thereof, Whereas: (1) Decision 90/424/EEC lays down the procedures governing the Communitys financial contribution towards specific veterinary measures, including emergency measures. With a view to helping to eradicate classical swine fever as rapidly as possible the Community should contribute financially to eligible expenditure borne by the Member States. Article 3(5) first indent of that Decision lays down rules on the percentage that must be applied to the costs incurred by the Member States. (2) Commission Regulation (EC) No 349/2005 lays down rules on the Community financing of emergency measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC (2). Article 3 of that Regulation lays down rules on the expenditure eligible for Community financial support. (3) Commission Decision 2006/777/EC of 14 November 2006 on a financial contribution from the Community towards the eradication of classical swine fever in Germany in 2006 (3) granted a financial contribution from the Community to Germany towards the costs incurred in taking emergency measures to combat classical swine fever in 2006. In accordance with that Decision, a first tranche of EUR 5 000 000 was paid. (4) On 6 December 2006, Germany submitted an official request for reimbursement as set out in Articles 7(1) and 7(2) of Commission Regulation (EC) No 349/2005. (5) From 23 April to 27 April 2007, the Commission carried out an audit in situ as set out in Article 10 of Commission Regulation (EC) No 349/2005. The Commissions observations, method of calculating the eligible expenditure and final conclusions were communicated to Germany in a letter dated 6 February 2008. (6) The payment of the Community financial contribution must be subject to the condition that the planned activities were actually implemented and that the authorities provided all the necessary information within the set deadlines. (7) The German authorities have fully complied with their technical and administrative obligations as set out in Article 3(2) of Decision 90/424/EEC and Article 7 of Regulation (EC) No 349/2005. (8) In view of the above considerations, the total amount of the Communitys financial support to the eligible expenditure incurred associated with the eradication of classical swine fever in Germany in 2006 should now be fixed. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Financial contribution from the Community to Germany The total Community financial contribution towards the expenditure associated with eradicating classical swine fever in Germany in 2006 is fixed at EUR 8 315 827,65. Article 2 Payment arrangements The balance of the Community financial contribution is fixed at EUR 3 315 827,65. Article 3 Addressee This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 18 June 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 55, 1.3.2005, p. 12. (3) OJ L 314, 15.11.2006, p. 37.